DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
Claims 1 and 4-20 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 14.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Len Smith on 01 March 2021.

The application has been amended as follows: 

	In claim 1, line 6: “the physiological sensors” has been changed to --the plurality of physiological sensors--.
In claim 1, line 14: “simulators” has been changed to --stimulators--.
In claim 4, line 2: “bi-lateral stimulation” has been changed to --bi-lateral tactile stimulation--.
In claim 5, lines 2-3: “modifying the bi-lateral stimulation and applying the modified bi-lateral stimulation” has been changed to --modifying the bi-lateral tactile stimulation and applying the modified bi-lateral tactile stimulation--.
In claim 6, line 2: “bi-lateral stimulation” has been changed to --bi-lateral tactile stimulation--.
In claim 7, line 2: “bi-lateral stimulation” has been changed to --bi-lateral tactile stimulation--.
In claim 8, line 2: “bi-lateral stimulation” has been changed to --bi-lateral tactile stimulation--.
In claim 9, line 2: “bi-lateral stimulation” has been changed to --bi-lateral tactile stimulation--.
In claim 10, line 2: “bi-lateral stimulation” has been changed to --bi-lateral tactile stimulation--.

In claim 14, line 13: “a plurality of physiological sensors” has been changed to --the plurality of physiological sensors--.
In claim 14, line 15: “the physiological sensors” has been changed to --the plurality of physiological sensors--.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive that the combination of Jones, Mills, and Amjad fails to disclose such a method and system that includes a plurality of physiological sensors and a plurality of environmental sensors that are positioned bilaterally on the person, along with executing a Kalmar filter function on data received from the physiological sensors, and using determined physiological and environmental parameters to determine whether to apply bi-lateral tactile stimulation with first and second bi-lateral stimulators.  Further, none of the other prior art of record teaches or reasonably suggests the recited method and system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tyler et al. (U.S. Pub. No. 2017/0368329 A1) teach bi-lateral stimulation of a person’s ears, wherein the stimulation device may include one or more environmental sensors or biosensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791